Citation Nr: 1312378	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to March 1991, and from March 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a hearing before a Veterans Law Judge in March 2010. The transcript is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2013 letter, the Board notified the Veteran that the Veterans Law Judge who had conducted her March 2010 hearing was no longer employed by the Board.  Pursuant to VA regulation, the member who conducts a hearing shall participate in the final decision of the claim.  38 C.F.R. § 20.707 (2012).  The letter offered her the opportunity to again present testimony before a member of the Board.  The Veteran indicated in March 2013 correspondence that she wishes to attend a travel board hearing before a Veterans Law Judge at the RO in Lincoln, Nebraska. 

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2012) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board to be held at the VA Regional Office in Lincoln, Nebraska.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


